Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 08/13/2021.  Claims 1, 3-21 and 23-30 of which claims 1, 21, 29 and 30 are independent, were pending in this application and have been considered below.
3.           Claims 2 and 22 are now cancelled. 
Response to Arguments
4.            Applicant’s arguments, see Remarks, filed 08/13/2021, with respect to the rejections of claims 1, 21, 29 and 30 under 35 U.S.C. 103 as being unpatentable
over Huawei Tech (WO 2018/171002 A1) (see IDS) in view of Bergel et al (US
20100267341) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
5.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               

6.         The application is amended as follows:
Claim 14 is amended as follow:
14.       (CURRENTLY AMENDED) The method of claim 1, wherein the beamforming codebook corresponds to the first frequency band, the method further comprises: selecting a second beamforming codebook that corresponds to a second frequency band; and
scanning the second frequency band for transmission activity of the second
wireless network or a third wireless network using a second plurality of beams generated in accordance with the second beamforming codebook.

Allowable Subject Matter
7.         Claims 1, 3-21 and 23-30 are allowed.
8.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


10.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 21, 29 and 30, the prior art of record, specifically Huawei Tech (WO 2018/171002 A1) (see IDS) teaches a method for wireless communication by a first wireless device of a first wireless network (see paragraph [0001] and Fig. 2), comprising: receiving a transmission parameter of a second wireless network (see paragraph [0007]: "…and the first base station sends the beam mode information of the second base station to the terminal device", paragraph [0102] “S202: The BS1 sends the beam mode information of the BS2 to the UE1” and paragraph [0098], “The beam mode information includes one or more of the number of beams, beam identification, and beam direction of BS2. It may be the number of the beam, the beam identifier, and the beam direction of the BS2 in the preset time period. The length of the preset time period is determined according to the configuration of the BS2, which is not limited in this application. The number of beams may be M, and M is an integer greater than or equal to 1); scanning, based at least in part on the transmission parameter, for transmission activity of the second wireless network using a plurality of beams generated in accordance with a beamforming codebook (see paragraph [0109], The UE1 performs measurement on each beam of the BS2 according to the beam mode of the BS2, and acquires interference measurement information of the BS2, 
Bergel et al (US 20100267341) teaches a wireless communication in fig. 1 and in [0005], Opportunistic beam-forming is a communication technique in which a transmitter transmits a pattern of directional transmission beams that alternates over time. The transmitter determines a suitable scheduling for transmitting to a particular receiver, for example the optimal scheduling, based on feedback from the receiver.
Chen et al (US 20160099761 A1) teaches in [0007], Inter-cell coordination to avoid/minimize inter-cell interference in a beamformed mmWave network is proposed to enhance the detection probability of beam pattern indicator.
Guey et al (US 10396,873) discloses in col.4, lines 48-57, pilot detection module 245 detects pilot signals, extract pilot symbols, and identify control beams from received control beam transmission, beam selection module 244 selects a preferred control beam from received control beam transmission, synchronization module 243 performs time and frequency synchronization with the BS using the selected control beam, measurement module 242 measures radio signals for different control beams and cells, 
However, none of the prior arts cited alone or in combination provides the motivation to teach detecting transmission activity of the second wireless network within a first frequency band on a first beam of the plurality of beams; and opportunistically communicating with a second wireless device of the first wireless network using the beamforming codebook based at least in part on the scanning and the detecting as recited in claims 1 and 29 above and
 transmitting a control message indicating a configuration to configure a user equipment (UE) to scan, based at least in part on the transmission parameter, for transmission activity of the second wireless network using a plurality of beams generated in accordance with a beamforming codebook; receiving a beam indicator indicating a first beam of the plurality of beams has been selected by the UE; and opportunistically communicating with the UE using a second beam that corresponds to the first beam as recited in claims 21 and 30.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 7, 2021